EXHIBIT 10.1

--------------------------------------------------------------------------------



PASSUR AEROSPACE, INC.
2019 STOCK INCENTIVE PLAN
 

Section 1.
PURPOSES
     
The purposes of the PASSUR Aerospace, Inc. 2019 Stock Incentive Plan (the
“Plan”) are to enable PASSUR Aerospace, Inc., a New York corporation (the
“Company”) and its Related Companies (as defined below) to attract, retain, and
reward directors, employees and consultants of the Company and its Related
Companies (“Eligible Persons”) and strengthen the existing mutuality of
interests between such persons and the Company’s shareholders by offering such
persons equity interests in the Company.  For purposes of the Plan, a “Related
Company” means any corporation, partnership, joint venture or other entity in
which the Company owns, directly or indirectly, at least a 50.1% beneficial
ownership interest.
   
Section 2.
 
TYPES OF AWARDS
      2.1
Awards under the Plan may be in the form of (i) Stock Options; (ii) Stock
Appreciation Rights; (iii) Restricted Stock; (iv) Deferred Stock; and/or
(v) Bonus Stock (collectively, “Awards”).
     
2.2
An Eligible Person may be granted one or more types of Awards, which may be
independent or granted in tandem.  If two Awards are granted in tandem to an
Eligible Person, the Eligible Person may exercise (or otherwise receive the
benefit of) one Award only to the extent he or she relinquishes the tandem
Award.
     
Section 3.
ADMINISTRATION
     
3.1
The Plan shall be administered by the Company’s Board of Directors (the “Board”)
or such committee of directors as the Board shall designate (the “Committee”),
which shall consist of not less than two directors each of whom is a
non-employee director, as such term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successor rule.  The members of the Committee shall serve at the pleasure of the
Board.
     
3.2
The Committee shall have full authority and power, except with respect to Awards
to Outside Directors (as defined below), to grant Awards, to interpret the Plan
and to make such rules and regulations and establish such practices and
procedures as it deems appropriate for the administration of the Plan.  In
particular, and without limiting its authority and powers, except with respect
to Awards to Outside Directors, the Committee shall have the authority and
power, subject to the Plan and applicable law and exchange requirements, to
determine:
     
(a)
whether and to what extent any Award or combination of Awards will be granted
hereunder, including whether any Awards will be granted in tandem with each
other;
     
(b)
the Eligible Persons to whom Awards will be granted;
     
(c)
the number of shares of the common stock of the Company (the “Stock”) to be
covered by each Award granted hereunder subject to the limitations contained
herein;
     
(d)
the terms and conditions of any Award granted hereunder, including, but not
limited to, any vesting or other restrictions based solely on such performance
objectives (the “Performance Objectives”);
     
(e)
the treatment of Awards upon an Eligible Person’s retirement, disability, death,
termination for cause or other termination of employment or other service;
     


(f)
the fair market value of the Stock on a given date pursuant to a formula or
otherwise; provided, however, that if the Committee fails to make a
determination, fair market value of the Stock on a given date shall be the
closing sale price on a given date, or if no such sale of Stock occurs on such
date, the next preceding date on which a sale occurred;







1

--------------------------------------------------------------------------------





(g)
that an amount of any dividends declared with respect to the number of shares
covered by an Award (i) will be paid to the grantee currently or (ii) will be
deferred and deemed to be reinvested or (iii) will otherwise be credited to the
grantee, or that the grantee has no rights with respect to such dividends;
     


(h)
whether, to what extent, and under what circumstances Stock and other amounts
payable with respect to an Award will be deferred either automatically or at the
election of a grantee, including providing for and determining the amount (if
any) of deemed earnings on any deferred amount during any deferral period;
     


(i)
whether to amend the terms of any Award, prospectively or retroactively;
provided, however, that no amendment shall impair the rights of the Award holder
without his or her written consent; and
     


(j)
whether to substitute new Stock Options for previously granted Stock Options, or
for options granted under other plans or agreements, in each case including
previously granted options having higher option prices, and the terms and
conditions of such new Stock Options.
     
Notwithstanding the foregoing, the Committee shall not be permitted to (A) lower
the exercise price per share purchasable under an Stock Option after such Stock
Option is granted, (B) cancel a Stock Option when the exercise price per Stock
share exceeds the fair market value of a share of Stock in exchange for another
Award (other than in connection with  substitute Awards), (C) offer to purchase
a Stock Option, at any time when the exercise price per share of Stock exceeds
the Fair Market Value of a share of Stock, for a payment in cash in substitution
for or upon cancellation of such Stock Option previously granted, or (D) take
any other action with respect to a Stock Option that may be treated as a
repricing pursuant to the applicable rules of NASDAQ, without approval of the
Company's shareholders.
     
3.3
The Committee shall have the right to designate Awards as “Performance Awards.” 
The grant or vesting of a Performance Award shall be subject to the achievement
of Performance Objectives established by the Committee based on one or more of
the following criteria, in each case applied to the Company on a consolidated
basis and/or to a business unit, and which the Committee may use as an absolute
measure, as a measure of improvement relative to prior performance, or as a
measure of comparable performance relative to a peer group of companies; sales,
operating profits, operating profits before interest expense and taxes, net
earnings, earnings per share, return on equity, return on assets, return on
invested capital, total shareholder return, cash flow, debt to equity ratio,
market share, stock price, economic value added, and market value added.  The
Performance Objectives for a particular Performance Award relative to a
particular fiscal year shall be established by the Committee in writing no later
than 150 days after the beginning of such year.  The Committee’s determination
as to the achievement of Performance Objectives relating to a Performance
Objective shall be made in writing.  The Committee shall have discretion to
modify the Performance Objective or vesting conditions of a Performance Award.
     
3.4
The Committee, in its sole discretion, may delegate the Committee’s authority
and duties under the Plan to the Chief Executive Officer of the Company, or to
any other employee or committee of employees of the Company, in either case to
the extent permitted under applicable law, under such conditions and limitations
as the Board or the Committee, as applicable, may from time to time establish,
except that only the Committee may make any determinations regarding Awards to
Eligible Individuals who are subject to Section 16 of the Exchange Act or which
by law may not be delegated.
     
3.5
All determinations made by the Committee or the Board pursuant to the provisions
of the Plan shall be final and binding on all persons, unless and except to the
extent that, in the case of determinations by the Committee, the Board shall
have previously directed that all or specified types of determinations of the
Committee shall be subject to approval by the Board.
     
3.6
Notwithstanding the foregoing and anything else in the Plan to the contrary, the
Board shall have sole authority and power to grant Awards under the Plan to any
Director of the Company who is not also an employee of the Company or a Related
Company (an “Outside Director”).  With respect to Awards to Outside Directors,
(i) the Board shall have sole authority and power to make all determinations
contemplated by Section 3.2 above; to interpret the Plan; to adopt, amend, and
rescind administrative regulations to further the purposes of the Plan; and to
take any other action necessary to the proper operation of the Plan, and (ii)
references herein to the “Committee” shall be deemed to be references to the
“Board.”
     
3.7
Each Award granted under the Plan shall be evidenced by an Award Agreement
between the Company and the recipient of the Award.





2

--------------------------------------------------------------------------------



Section 4.
STOCK SUBJECT TO PLAN
     
4.1
The total number of shares which may be issued pursuant to Awards granted under
the Plan shall be 5,000,000 shares of Stock (subject to adjustment as provided
below), all of which may be issued pursuant to Incentive Stock Options (as
defined below).  Such shares may consist of authorized but unissued shares or
treasury shares.  The exercise of a Stock Appreciation Right for cash or the
payment of any other Award in cash shall not count against this share limit.
     
4.2
To the extent a Stock Option or Stock Appreciation Right terminates without
having been exercised, or an Award terminates without the Award holder having
received payment of the Award, or shares awarded are forfeited, the shares
subject to such Award shall again be available for issuance in connection with
future Awards under the Plan.
     
4.3
No employee shall be granted Stock Options or Stock Appreciation Rights with
respect to more than 500,000 shares of Stock under the Plan in any fiscal year
(subject to adjustments as provided in Section 4.4). No employee shall be
granted Performance Awards (other than Stock Options or Stock Appreciation
Rights) with respect to more than 500,000 shares of Stock under the Plan in any
fiscal year (subject to adjustment as provided in Section 4.4).
     
4.4
In the event of any merger, reorganization, consolidation, sale of substantially
all assets, recapitalization, stock dividend, stock split, spin-off, split-up,
split-off, distribution of assets or other change in corporate structure
affecting the Stock, a substitution or adjustment, as may be determined to be
appropriate by the Board in its sole discretion, shall be made in the aggregate
and type number of shares reserved for issuance under the Plan, the number and
type of shares with respect to which Stock Options or Stock Appreciation Rights
may be granted to any individual in any fiscal year, the number and type of
shares subject to outstanding Awards and the amounts to be paid by Award holders
or the Company, as the case may be, with respect to outstanding Awards;
provided, however, that no such adjustment shall increase the aggregate value of
any outstanding Award.
     
Section 5.
ELIGIBILITY
     
Each individual who is an Eligible Person may be granted Awards under the Plan. 
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
employees of the Company or any of its parent or subsidiary corporations, as
defined in Section 424 of the Code.
     
Section 6.
STOCK OPTIONS
     
6.1
The Stock Options awarded under the Plan may be of two types: (i) Incentive
Stock Options within the meaning of Section 422 of the Code or any successor
provision thereto; and (ii) Non-Qualified Stock Options; provided, that Eligible
Persons who are not employees of the Company or any of its parent or subsidiary
corporations, as defined in Section 424 of the Code may only be granted
Non-Qualified Stock Options.  To the extent that any Stock Option does not
qualify as an Incentive Stock Option, it shall constitute a Non-Qualified Stock
Option.
     
6.2
Subject to the following provisions, Stock Options awarded to Eligible Persons
under the Plan shall be in such form and shall have such terms and conditions as
the Committee may determine:
     


(a)
The option price per share of Stock purchasable under a Stock Option shall be
determined by the Committee, and may not be less than the fair market value of
the Stock on the date of the award of the Stock Option unless such Stock Option
complies with the requirements of Section 409A of the Code and solely with
respect to a Non-Qualified Stock Option.
     


(b)
Unless determined otherwise by the Committee or set forth in Section 6.3, below,
the term of the Stock Option shall be ten years from the date of grant, subject
to earlier termination in the event of termination of service.
     


(c)
Stock Options shall be exercisable at such time or times and subject to such
terms as shall be determined by the Committee.  The Committee may waive such
exercise provisions or accelerate the exercisability of the Stock Option at any
time in whole or in part.  Unless determined otherwise by the Committee, all
options shall vest 20% on each of the first, second, third, fourth and fifth
anniversaries of the grant.





3

--------------------------------------------------------------------------------





(d)
Stock Options may be exercised in whole or in part at any time during the option
period by giving written notice of exercise to the Company specifying the number
of shares to be purchased, accompanied by payment of the purchase price. 
Payment of the purchase price shall be made in such manner and on such terms as
the Committee may provide in the Award, which may include cash (including cash
equivalents), delivery of shares of Stock already owned by the optionee or
subject to Awards hereunder, “cashless exercise”, any other manner permitted by
law determined by the Committee, or any combination of the foregoing.  If the
Committee determines that a Stock Option may be exercised using shares of
Restricted Stock, then unless the Committee provides otherwise, a number of the
shares received upon such exercise equal to the number of shares of restricted
Stock so used shall be restricted in accordance with the original terms of the
Restricted Stock Award.
     


(e)
An optionee shall not have any rights to dividends nor other rights of a
shareholder with respect to shares subject to a Stock Option until the optionee
has given written notice of exercise and has paid for such shares.
     


(f)
Unless otherwise provided by the Committee solely with respect to Non-Qualified
Stock Options, (i) Stock Options shall not be transferable by the optionee other
than by will or by the laws of descent and distribution, and (ii) during the
optionee’s lifetime, all Stock Options shall be exercisable only by the optionee
or by his or her guardian or legal representative.
     


(g)
Following the termination of an optionee’s employment or other service with the
Company or a Related Company, the Stock Option, to the extent then vested, must
be exercised upon termination within 30 days of the termination date, unless
otherwise provided by the Committee. The Committee may provide different
post-termination exercise provisions with respect to termination for different
reasons.
     
6.3
Notwithstanding the provisions of Section 6.2, no Incentive Stock Option shall
(i) have an option price which is less than 100% of the fair market value of the
Stock on the date of the award of the Incentive Stock Option, (ii) be
exercisable more than ten years after the date such Incentive Stock Option is
awarded, or (iii) be awarded more than ten years after the Effective Date of the
Plan specified in Section 16.  Notwithstanding the foregoing, no Incentive Stock
Option granted to an employee who owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its parent or
subsidiary corporations, as defined in Section 424 of the Code, shall (a) have
an option price which is less than 110% of the fair market value of the Stock on
the date of award of the Incentive Stock Option or (b) be exercisable more than
five years after the date such Incentive Stock Option is awarded.
     
6.4
The aggregate fair market value (determined as of the date the Incentive Stock
Option is granted) of the Stock with respect to which Incentive Stock Options
granted under the Plan and all other option plans of the Company (and any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively) that become exercisable
for the first time by the employee during any calendar year shall not (to the
extent required by the Code at the time of the grant) exceed $100,000.
     
Section 7.
STOCK APPRECIATION RIGHTS
     
7.1
A Stock Appreciation Right awarded to an Eligible Person shall entitle the
holder thereof to receive payment of an amount, in cash, shares of Stock or a
combination thereof, as determined by the Committee, equal in value to the
excess of the fair market value of the number of shares of Stock as to which the
Award is granted on the date of exercise over an amount, which may not be less
than the fair market value of the Stock on the date of the award of the Stock
Appreciation Right, specified by the Committee.  Any such Award shall be in such
form and shall have such terms and conditions as the Committee may determine. 
The grant shall specify the number of shares of Stock as to which the Stock
Appreciation Right is granted.





4

--------------------------------------------------------------------------------



Section 8.
RESTRICTED STOCK
     
Subject to the following provisions, all Awards of Restricted Stock to Eligible
Persons shall be in such form and shall have such terms and conditions as the
Committee may determine:
     


(a)
The Restricted Stock Award shall specify the number of shares of Restricted
Stock to be awarded, the price, if any, to be paid by the recipient of the
Restricted Stock and the date or dates on which, or the conditions upon the
satisfaction of which, the Restricted Stock will vest.  The grant and/or the
vesting of Restricted Stock may be conditioned upon the completion of a
specified period of service with the Company or a Related Company, upon the
attainment of specified Performance Objectives or upon such other criteria as
the Committee may determine.




     


(b)
Stock certificates representing the Restricted Stock awarded to an Eligible
Person shall be registered in the person’s name, but the Committee may direct
that such certificates be held by the Company on behalf of the person.  Except
as may be permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered by the recipient until
such share has vested in accordance with the terms of the Restricted Stock
Award.  At the time Restricted Stock vests, a certificate for such vested shares
shall be delivered to the recipient (or his or her designated beneficiary in the
event of death), free of all restrictions.
     


(c)
The Committee may provide that the Eligible Person shall have the right to vote
or receive dividends on Restricted Stock.  Unless the Committee provides
otherwise, Stock received as a dividend on, or in connection with a stock split
of, Restricted Stock shall be subject to the same restrictions as the Restricted
Stock.
     


(d)
Except as may be provided by the Committee, in the event of a recipient’s
termination of employment or other service before all of his or her Restricted
Stock has vested, or in the event any conditions to the vesting of Restricted
Stock have not been satisfied prior to any deadline for the satisfaction of such
conditions set forth in the Award, the shares of Restricted Stock which have not
vested shall be forfeited, and the Committee may provide that (i) any purchase
price paid by the recipient shall be returned to the recipient or (ii) a cash
payment equal to the Restricted Stock’s fair market value on the date of
forfeiture, if lower, shall be paid to the recipient.
     


(e)
The Committee may waive, in whole or in part, any or all of the conditions to
receipt of, or restrictions with respect to, any or all of the recipient’s
Restricted Stock.
     
Section 9.
DEFERRED STOCK AWARDS
     
Subject to the following provisions, all Awards of Deferred Stock to Eligible
Persons shall be in such form and shall have such terms and conditions as the
Committee may determine:
     


(a)
 
The Deferred Stock Award shall specify the number of shares of Deferred Stock to
be awarded to any Eligible Person and the duration of the period (the “Deferral
Period”) during which, and the conditions under which, receipt of the Stock will
be deferred.  The Committee may condition the grant or vesting of Deferred
Stock, or receipt of Stock or cash at the end of the Deferral Period, upon the
attainment of specified Performance Objectives or such other criteria as the
Committee may determine.
     


(b)
Except as may be provided by the Committee, Deferred Stock Awards may not be
sold, assigned, transferred, pledged or otherwise encumbered during the Deferral
Period.
     


(c)
At the expiration of the Deferral Period, the recipient (or his or her
designated beneficiary in the event of death) shall receive (i) certificates for
the number of shares of Stock equal to the number of shares covered by the
Deferred Stock Award, (ii) cash equal to the fair market value of such Stock, or
(iii) a combination of shares and cash, as the Committee may determine.
     


(d)
In the event of a recipient’s termination of employment or other service before
the Deferred Stock has vested, his or her Deferred Stock Award shall be
forfeited.
     


(e)
The Committee may waive, in whole or in part, any or all of the conditions to
receipt of, or restrictions with respect to, Stock or cash under a Deferred
Stock Award in a manner that does not violate the requirements of Section 409A
of the Code.
     
Section 10.
BONUS STOCK
     
The Committee may award Bonus Stock to an Eligible Person subject to such terms
and conditions as the Committee shall determine, provided no person who is the
beneficial owner of 5% or more of the outstanding shares of the Company shall be
entitled to receive such an Award.  The grant of Bonus Stock may be conditioned
upon the attainment of specified Performance Objectives or upon such other
criteria as the Committee may determine.  The Committee may waive such
conditions in whole or in part other than with respect to Performance Awards in
a manner that does not violate the requirements of Section 409A of the Code. 
Unless otherwise specified by the Committee, no money shall be paid by the
recipient for Bonus Stock.  Alternatively, the Committee may offer Eligible
Persons the opportunity to purchase Bonus Stock at a discount from its fair
market value.  The Bonus Stock Award shall be satisfied by the delivery of the
designated number of shares of Stock which are not subject to restriction.





5

--------------------------------------------------------------------------------



Section 11.
ELECTION TO DEFER AWARDS
     
Subject to compliance with applicable law, including, without limitation,
Section 409A of the Code, the Committee may permit an Eligible Person to elect
to defer receipt of an Award for a specified period or until a specified event,
upon such terms as are determined by the Board.
     
Section 12.
TAX WITHHOLDING
     
12.1
Each employee shall, no later than the date as of which the value of an Award
first becomes includable in such person’s gross income for tax purposes, pay to
the Company, or make arrangements satisfactory to the Committee regarding
payment of any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the Award.  The obligations of the Company under
the Plan shall be conditional on such payment or arrangements, and the Company
(and, where applicable, any Related Company), shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the employee.
     
12.2
To the extent permitted by the Committee, and subject to such terms and
conditions as the Committee may provide, an employee may elect to have the
withholding tax obligations, or any additional tax obligation with respect to
any Awards hereunder, satisfied by (i) having the Company withhold shares of
Stock otherwise deliverable to such person with respect to the Award (not in
excess of the statutory minimum withholding requirement) or (ii) delivering to
the Company shares of unrestricted Stock.  Alternatively, the Committee may
require that a portion of the shares of Stock otherwise deliverable be applied
to satisfy the withholding tax obligations with respect to the Award.
     
Section 13.
AMENDMENT AND TERMINATION
     
The Board may discontinue the Plan at any time and may amend it from time to
time.  No amendment or discontinuation of the Plan shall adversely affect any
Award previously granted without the Award holder’s written consent.  Amendments
may be made without shareholder approval except as required to satisfy
applicable law or exchange requirements, including Section 422 of the Code.
     
Section 14.
CHANGE OF CONTROL
     
14.1
In the event of a Change of Control, if and only to the extent provided in any
employment or other agreement between the holder and the Company or any Related
Entity, or in any Award Agreement, or to the extent otherwise determined by the
Committee in its sole discretion and without any requirement that each holder be
treated consistently:
     


(a)
outstanding Stock Options and outstanding Stock Appreciation Rights (including
Limited Stock Appreciation Rights) awarded under the Plan may become fully
exercisable and vested;
     


(b)
the restrictions and deferral limitations applicable to any outstanding
Restricted Stock and Deferred Stock Awards under the Plan may lapse and such
shares and Awards may be deemed fully vested; and
     


(c)
The Committee may, in its discretion and upon at least ten days advance notice
to the affected persons, cancel any outstanding Awards, and pay to the holders
thereof within five business days of such event, in cash, the value of such
Awards based upon the highest price per share of Company Common Stock received
or to be received by shareholders of the Company in connection with the Change
in Control (which in the case of Stock Options or Stock Appreciation Rights
shall be deemed to be equal to the difference, if any, of such highest price and
the exercise or base price thereof multiplied by the number of shares of Stock
subject thereto), provided that, with respect to any Award that constitutes a
deferral of compensation within the meaning of Section 409A of the Code that is
so cancelled, settlement of such Award may only be accelerated if such Change of
Control constitutes a change in control event within the meaning of Section 409A
of the Code.





6

--------------------------------------------------------------------------------



14.2
A “Change of Control” shall be deemed to occur subsequent to the date of the
Plan on:
     


(a)
the date that any person or group deemed a person under Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934 (other than the Company and its
subsidiaries or any director or officer of the Company as determined immediately
prior to that date) has become the beneficial owner, directly or indirectly
(with beneficial ownership determined as provided in Rule 13d-3, or any
successor rule, under the Securities Exchange Act of 1934) of securities of the
Company representing more than 50% of the total combined voting power of all
classes of stock of the Company having the right under ordinary circumstances to
vote at an election of the Board, unless such person has purchased or acquired
80% or more of such securities directly from the Company;
     


(b)
the date on which a majority of the members of the Board shall consist of
persons other than Current Directors (for these purposes, a “Current Director”
shall mean a member of the Board on the effective date of the Plan, as well as
any member of the Board whose nomination or election has been approved by a
majority of the Current Directors then on the Board);
     


(c)
consummation of a merger or consolidation of the Company with another
corporation where the Company is not the surviving entity and where (i) the
shareholders of the Company, immediately prior to the merger or consolidation,
(A) do not exchange their shares of the Company for new company stock, pursuant
to the merger or consolidation, or (B) would not beneficially own, immediately
after the merger or consolidation, shares entitling such shareholders to 50% or
more of all votes (without consideration of the rights of any class of stock to
elect directors by a separate class vote) to which all shareholders of the
corporation issuing cash or securities in the merger or consolidation would be
entitled in the election of directors, or (ii) (A) the members of the Board,
immediately prior to the merger or consolidation, or (B) the Current Directors,
would not, immediately after the merger or consolidation, constitute a majority
of the Board of Directors of the corporation issuing cash or securities in the
merger; or
     


(d)
consummation of an agreement providing for the sale or disposition of all or
substantially all of the assets of the Company.
     
Section 15.
GENERAL PROVISIONS
     
15.1
Each Award under the Plan shall be subject to the requirement that, if at any
time the Company shall determine that (i) the listing, registration or
qualification of the Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body or (iii) an agreement by the recipient of an
Award with respect to the disposition of Stock is necessary or desirable (in
connection with any requirement or interpretation of any federal or state
securities law, rule or regulation) as a condition of, or in connection with,
the granting of such Award or the issuance, purchase or delivery of Stock
thereunder, such Award shall not be granted or exercised, in whole or in part,
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Company.
     
15.2
Nothing set forth in this Plan shall prevent the Company from adopting other or
additional compensation arrangements.  Neither the adoption of the Plan nor any
Award hereunder shall confer upon any Award recipient any right to continued
employment or other service in any capacity.
     
15.3
Determinations by the Committee under the Plan relating to the form, amount, and
terms and conditions of Awards need not be uniform, and may be made selectively
among persons who receive or are eligible to receive Awards under the Plan,
whether or not such persons are similarly situated.
     
15.4
No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made with
respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.
     
15.5
This Plan shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its principles of conflicts of law.





7

--------------------------------------------------------------------------------



Section 16.
EFFECTIVE DATE OF PLAN
     
The Plan shall become effective upon the date of its adoption by the Board (the
“Effective Date”), in each case subject to the approval by the Company’s
shareholders within twelve months of the date of such adoption.
     
Section 17.
DURATION
     
Unless terminated earlier by the Board, the Plan shall terminate ten years from
the Effective Date.





8

--------------------------------------------------------------------------------












